Citation Nr: 0600032	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  98-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for post-
operative residuals of a resection of the lateral aspect of 
the clavicle, right (major) shoulder, prior to May 26, 2000, 
and from August 1, 2000, to January 31, 2003.

2.  Entitlement to an increased rating for post-operative 
right (major) shoulder replacement (previously denominated as 
post-operative right clavicle resection), rated 60 percent 
disabling from April 1, 2004.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1979.

This appeal is from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  The appeal addresses a 
single right shoulder disability.  The issues are stated 
consistent with the periods rated 30 or 60 percent, which are 
interspersed with periods of 100 percent ratings for 
convalescence from surgery and a year-long period of 100 
percent rating after placement of a right shoulder 
prostheses.  The periods of total rating are not at issue in 
the veteran's claim.  The change in the name of the service-
connected disability coincides with the application of 
diagnostic criteria specific to a prosthetic shoulder.

The veteran testified at hearings before a Veterans Law Judge 
at hearings of October 1999 and August 2004.  He testified 
before the judge the Chairman of the Board of Veterans' 
Appeals (Board) had designated to conduct the hearing and 
decide his appeal.  The judge left the employment of the 
Board prior to deciding the appeal.  The Board offered the 
veteran another hearing at the North Little Rock RO, in 
person or by video conference, or at Board headquarters in 
Washington, D.C.  The veteran declined another hearing in 
correspondence by telefacsimile in September 2005.

The Board remanded this case in October 2004 partly for the 
RO to issue a statement of the case (SOC) on the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) pursuant to the rule in Manlincon v. 
West, 12 Vet. App. 238 (1999).  The RO issued the SOC on May 
16, 2005.  The cover letter advised the veteran that he must 
file a formal appeal to complete the appeal; the appropriate 
forms with instructions were enclosed.  The veteran did not 
respond.  There is no appeal regarding which the Board can 
take jurisdiction.  Whereas the matter of entitlement to TDIU 
has been separately developed, and the veteran has not 
perfected the appeal, the Board will not address the matter 
of entitlement to TDIU in the instant decision.


FINDINGS OF FACT

1.  Prior to May 26, 2000, and from August 1, 2000, to 
January 31, 2003, the veteran has suffered functional 
impairment of the right (major) shoulder from pain, painful 
motion, excess fatigability, and incoordination and 
intermittent instability to limitation of motion to no 
greater than 25 degrees from his side, with periods of less 
impairment of too short duration to constitute useful 
functional improvement.

2.  From April 2004 to the present, the veteran's right 
shoulder has been rated at the maximum rating provided for a 
status post-operative prosthetic shoulder one year or more 
post-operatively.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent rating for post-
operative residuals of a resection of the lateral aspect of 
the right (major) shoulder are met for the period prior to 
May 26, 2000, and from August 1, 2000, to January 31, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2005).

2.  A rating greater than 60 percent for post-operative right 
(major) shoulder replacement is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5051 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

VA provided notice of the information and evidence necessary 
for the veteran to substantiate his claim in letters of April 
2003, April 2004, and December 2004.  These letters informed 
the veteran of his rights and of his and VA's respective 
duties in prosecuting his claim.  The December 2004 letter 
addressed evidence in the veteran's possession.  The claim 
pre-dated enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), 
consequently formal notice pursuant to the Act post-dated the 
initial adjudication.  A VA letter of March 2000 had 
requested pertinent evidence and offered VA assistance to 
obtain it.  The veteran received a statement of the case in 
June 1998 and supplemental statements of the case in October 
1998, August and November 2002, February 2003, May 2005, each 
of which included laws and regulations informative of the 
criteria for the benefit sought and discussion of the 
evidence of record and the deficiencies in that evidence 
resulting in denial of the claim.  The veteran testified in 
three hearings during the pendency of the claim and received 
two Board remand decisions that highlighted deficiencies in 
the evidence of record.  The veteran's testimony and other 
written statements evidence actual knowledge of the 
information and evidence necessary to substantiate his claim.  
VA has discharged its duty to notify the veteran as mandated 
by the VCAA of 2000.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).

VA has obtained all evidence of which it had control or 
notice.  The veteran reported in June 2000 that all medical 
treatment of his right shoulder has been at VA facilities.  
He reported in April 2004 that there is no more evidence to 
obtain or consider.  VA has obtained evidence from the Social 
Security Administration.  VA examined the veteran for 
compensation purposes in January 2998, September 2001, and 
May 2005, obtaining the medical opinions necessary to decide 
the claim.  There has been no failure to obtain evidence of 
which VA must notify the veteran.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (e) (2005).

Development of the claim is complete.  The Board may decide 
the appeal.

II.  Increased Rating

Historically, the veteran injured his right shoulder in 
service and had surgical resection of the distal clavicle in 
1979.  The surgery did not alleviate the veteran's pain and 
other impairments of the right shoulder, and he had a 
revision of the distal clavicle resection in 1981 and further 
arthroscopic debridement of internal derangement in August 
1994.

The veteran filed a claim for an increased rating of the 
right shoulder in September 1997, asserting his shoulder pain 
and functional impairment were increasing.  While his claim 
has been pending he has had another arthroscopic surgery, in 
May 2000, and a hemiarthroplasty with interposition of some 
soft tissue in January 2003.

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  To determine the extent 
of disability of the veteran's right shoulder, the extent of 
impairment of function due to pain supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion is considered.  Weakness is 
as important as limitation of motion, and a part that become 
painful on use must be regarded as seriously disabled.  Id.  
In rating disability of the joints, less or more movement 
than normal, weakened movement, excess fatigability, and pain 
on movement will be considered.  38 C.F.R. § 4.45 (2005).  
With any form of arthritis, painful motion is an important 
factor of disability.  38 C.F.R. § 4.59 (2005).  Under these 
regulations, functional loss due to pain must be rated at the 
same level as the functional loss where motion is impeded.  
Johnson v. Brown, 9 Vet. App. 7, 10 (1996) citing Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991).  Additionally, 
where a condition rated based on limitation of motion is 
subject to periodic flare-ups, the VA examiner must opine 
about, and the rating agency consider, the degree of 
additional functional impairment of the part to be rated 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Rating Prior to May 5, 2000, and from August 1, 2000, to 
January 31, 2003

The veteran's right shoulder is rated based on its limitation 
of motion of the arm (i.e., shoulder).  The rating criteria 
provide for higher ratings for impairment of the dominant 
(major) arm.  The veteran is right-hand dominant, and so is 
rated for impairment in the major arm.  Limitation of motion 
of the shoulder is rated 20 percent disabled if it can be 
raised only to shoulder level, 30 percent disabled if only to 
half way between the side and the shoulder, and 40 percent if 
it cannot be raised higher than 25 degrees from his side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

VA examinations in January 1998, September 2001, and January 
2005 as well as outpatient orthopedic examination in June 
1998 and July 1999 consistently found limitation of motion of 
the right shoulder to a degree that would constitute 
noncompensable disability if rated based on limitation of 
motion alone.  Yet, the veteran has had repeated surgeries 
for internal derangement of the shoulder that show a 
recurring pattern of short-term relief and improvement of 
function followed by increasing severity of impairment and 
further surgery.

The January 1998 VA examiner noted painful motion in forward 
flexion and in abduction, with pain beginning part way 
through internal and external rotation.  He offered no 
opinion into the extent of impairment caused by pain.  
Several months later, in June 1998, the veteran sought 
outpatient treatment for a flare-up in shoulder pain after 
swimming.  This reveals that the veteran could not use his 
right shoulder to the extent necessary to swim without 
suffering flare-up of symptoms.  This is consistent with his 
repeated hearing testimony that the extent of his disability 
was not revealed in compensation examinations alone, but that 
it was such that he could use the right arm very little 
without suffering debilitating increase in pain and a sense 
of instability.  A September 1998 arthrogram showed calcific 
tendinopathy at the insertion of the supraspinatus tendon and 
the resection of the distal clavicle.  A January 1999 
outpatient orthopedic examiner found instability of the 
glenohumeral joint.  An August 1999 arthrogram showed a full 
thickness tear of the supraspinatus tendon.  These reports 
show  pathology consistent with the veteran's reports of 
increasing pain and decreasing endurance for work of his 
right shoulder despite little reduction in his range of 
motion on examination.

On arthroscopic surgery in May 2000, the surgeon found grade 
IV [degenerative] changes on the glenoid, grade III changes 
of chondromalacia on the humeral head, and large flaps of 
cartilage hanging off the humeral head.  There were 
degenerative changes of the biceps, labrum, and rotator cuff.  
This was the pathology underlying the veteran's complaints 
for some time prior to the surgery that he could do little 
with his right arm.

On VA examination in September 2001, the examiner noted the 
May 2000 surgery, and that a March 2001 orthopedic clinic 
note described inferior subluxation of the shoulder.  The 
examiner found a slight decrease in supraspinatus and 
infraspinatus muscle bulk and pain at the extremes of the 
ranges of motion, which included flexion and abduction to 
greater than 90 degrees.  Noting that the degree of pain and 
limitation of motion was as reported on examination, he also 
noted apprehension and the prior clinical record as evidence 
of the potential for subluxation with certain movements.  
Close questioning of the veteran revealed that the veteran's 
report of dislocation of the shoulder was actually reference 
to pain on elevation, not full dislocation.  The interview 
revealed two apparent dislocations in the previous 10 years; 
it was not disclosed when those were.  The examiner opined 
that the shoulder condition could produce weakened movement 
instigated by the onset of pain.  The findings suggested some 
fatigability and the loss of fluid mobility of the shoulder 
joint would produce incoordination.

Most telling about the level of functional impairment of the 
veteran's right shoulder for work was the September 2001 
examiner's comment that the veteran "could perform some 
employment as long as the employment would permit predominant 
left hand activity which is nondominant" in the veteran, and 
also if the employment restricted overhead motion or frequent 
abduction and any excessive rotary motion.  He cited the 
veteran's records, the description of the operative procedure 
and his x-ray studies as objective evidence for his opinion.

The September 2001 examination report was adequately 
informative to permit application of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 in rating the veteran's disability.  It was 
responsive to the rules in Johnson, 9 Vet. App. 7, and in 
DeLuca, 8 Vet. App. 202.

Outpatient orthopedic notes from the time of the September 
2001 VA examination until his hemiarthroplasty of January 
2003 show no improvement in the functional capacities of the 
veteran's shoulder.  Outpatient examination in September 2002 
showed increasing pain, constant, and with any motion, 
significantly affecting his activities of daily living.  A 
September 2002 x-ray study showed significant degenerative 
joint disease with bone on bone contact in the glenohumeral 
joint.

VA obtained extensive records from the Social Security 
Administration comprising almost entirely VA medical records.  
Those that are not VA records pertain to the veteran's lumbar 
spine.  The SSA records are essentially uninformative about 
the extent of the veteran's right shoulder disability, 
comprising almost entirely records of lumbar spine pathology, 
which SSA found to be the disabling condition.  Recent 
records include the veteran's right shoulder condition as a 
secondary reason for continuing disability.

Taking an overview of the evidence, the complete disability 
picture warrants a 40 percent rating for pain, fatigability, 
and incoordination in a shoulder subject to flare-ups of 
these symptoms when the veteran attempted to make more than 
slight or passive use of his arm.  The impression of a right-
handed man able to use his right shoulder if he works left-
handed gives the impression of functional impairment that 
more nearly approximates limitation of motion to 25 degrees 
from the side than it does limitation of motion to half way 
between the side and the shoulder.  38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5201 (2005).

The other disability codes for the shoulder are not 
applicable, because the primary features of their criteria do 
not exist.  The veteran did not during this period have 
ankylosis of the scapulohumeral articulation.  He does not 
have other impairment of the humerus as described in the 
rating schedule.  He does not have impairment of the clavicle 
or scapula other than that ratable as function of the 
contiguous joint, which is how the veteran is currently 
rated.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5200, 
5202, 5203 (2005).

An extra-schedular rating is authorized when a service-
connected disability cannot be practicably evaluated under 
the rating schedule because it is of such an extraordinary 
nature that the rating criteria are inadequate to evaluate 
it, because of such related factors as causing marked 
interference with employment or requiring frequent 
hospitalization.  38 C.F.R. § 3.321(b)(1) (2005).  The Board 
lacks the authority to award an extraschedular rating in the 
first instance, but if the evidence supports such a rating, 
the Board must refer the case to a VA officer authorized to 
make such an award.  VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. 
App. 88 (1996).  There are no extra-ordinary features of this 
disability that render the schedular rating criteria 
inadequate.

B.  Post-operative Right (Major) Shoulder Replacement

In January 2003, the veteran underwent a hemiarthroplasty of 
the right shoulder.  The surgical report shows this to be 
placement of a prosthetic implant in part of the shoulder, 
retaining some of the veteran's shoulder tissue and 
structure.  Following this surgery, VA discontinued rating 
the veteran's right shoulder disability as for limitation of 
motion and rated it as for prosthetic replacement of the 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5051 (2005).

VA examination and outpatient treatment since the end of the 
period of 100 percent rating prescribed following such 
surgery, see 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5051, 
show still only temporary improvement in the veteran's right 
shoulder and a prognosis of eventual complete shoulder 
replacement.  As of VA examination in January 2005, the 
examiner reported moderately weakened movement, moderate 
excess fatigability, and mild incoordination.  He opined the 
veteran could perform an occupation that involved no lifting 
of the right upper extremity.  The examiner commented that 
the right shoulder impairment did not currently interfere 
with employment, because the veteran was unemployed, but it 
interfered with his daily activities at home.

The veteran is rated 60 percent disabled under Diagnostic 
Code 5051, which provides a maximum rating of 60 percent for 
chronic residuals of a shoulder replacement consisting of 
severe painful motion or weakness in the affected extremity.  
No higher rating may be afforded under that diagnostic code 
except on an extraschedular basis.  Spencer v. West, 13 Vet. 
App. 376, 382 (2000) (veteran with wrist disability rated 10 
percent under Diagnostic Code 5215 cannot obtain higher 
rating despite functional impairment due to pain).  The 100 
percent rating is authorized only for one year following 
implantation of a shoulder prosthesis.  The 60 percent rating 
criteria cross reference other diagnostic codes for the 
purpose of rating the post-operative shoulder at a level 
between 30 percent and 60 percent.  The veteran does not have 
ankylosis of the scapulohumeral articulation, Diagnostic Code 
5200, or other impairment of the humerus, as described, 
Diagnostic Code 5202, which are the only diagnostic codes 
that afford a rating higher than 60 percent for a shoulder 
disability.

As with the period prior to the January 2003 surgery, the 
evidence subsequent to April 1, 2004, does not present such 
an unusual disability picture as to warrant submission of the 
case for extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2005); VAOPGCPREC 6-96; Floyd, 9 Vet. App. 88.





	(CONTINUED ON NEXT PAGE)


ORDER

A 40 percent disability rating prior to May 26, 2000, and 
from August 1, 2000, to January 31, 2003, for post-operative 
residuals of a resection of the lateral aspect of the right 
(major) shoulder is granted, subject to regulations governing 
the payment of monetary benefits.

A rating greater than 60 percent from April 1, 2004, to the 
present for post-operative right (major) shoulder replacement 
(previously denominated as post-operative right clavicle 
resection) is denied.



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


